internal_revenue_service national_office technical_advice_memorandum date tam-147208-03 cc fip b01 number release date index uil nos case-mis no ----------------------------------------------------- -------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend ------------------------- -------------------- ------------------------------------ ---------------------------------- ---------------- ------- ------------------------ taxpayer bank subsidiary custodian service provider state a state b year year ------------------------- -------------------------- ------------------------------ -------------------------------------- ------------------------------------- -------------- ---------- ------- ------- tam-147208-03 year ------- issue if a bank creates a wholly-owned subsidiary to hold service invest and reinvest the bank’s investment_assets should all of the assets including tax-exempt obligations and interest_expense of the subsidiary be treated as those of the bank for purposes of applying sec_265 and sec_291 and e b of the internal_revenue_code conclusion a bank that creates a wholly-owned subsidiary to hold service invest and reinvest the bank’s investment_assets must treat all of the subsidiary’s assets including all of the subsidiary’s tax-exempt obligations and all of the subsidiary’s interest_expense as those of the bank for purposes of applying sec_265 and sec_291 and e b facts taxpayer is a one-bank holding_company incorporated in state a that files a consolidated federal_income_tax return taxpayer owns all of the common_stock of bank a state a bank formed in year bank owns all of the stock of subsidiary which is incorporated and located in state b since state a does not recognize consolidated_returns and state b does not have a state corporate_income_tax subsidiary’s income is not subject_to any state_income_tax subsidiary was formed in year with the exchange of cash and securities of bank for stock in subsidiary bank later transferred more securities to subsidiary as additional paid in capital bank transferred no liabilities or debts to subsidiary all income received by subsidiary is investment_income on assets held by subsidiary subsidiary’s assets and liabilities are consolidated with those of bank for financial_accounting book purposes and also for bank regulatory purposes managing investment_assets that bank did not expect to need for its immediate day-to-day operations the stated purpose of bank’s corporate resolution authorizing the formation of subsidiary is to enable bank to consolidate and improve the efficiency of the management safekeeping and operations for the securities investment portfolio held by the bank that resolution also states the purpose of subsidiary as to hold service invest and reinvest that portion of the bank’s securities investment portfolio as may be transferred from time to time by the bank to subsidiary according to taxpayer bank created subsidiary to improve the efficiency of subsidiary’s board_of directors establishes subsidiary’s investment policy tam-147208-03 according to subsidiary’s written investment policy all of subsidiary’s portfolio transactions are subject_to the approval of subsidiary’s board_of directors at their next regularly scheduled meeting and must be executed through a broker dealer approved by the board that policy also states that subsidiary’s primary objectives are to meet the liquidity needs and help balance the asset liability interest rate risk objectives of its parent bank four of the five members of subsidiary’s board_of directors are the chairman of bank’s board_of directors another director of bank the treasurer of taxpayer who is also a vice president of bank and the vice president and secretary of taxpayer who is also a vice president of bank the fifth member of subsidiary’s board is an individual individual who is also subsidiary’s only officer and employee the two bank vice presidents on subsidiary’s board_of directors also are part of the bank management team that manages investments held directly by bank subsidiary hired individual as a part-time_employee in year and has paid individual the nominal annual salary of dollar_figure--------since then individual receives no commissions or brokerage fees on subsidiary’s portfolio transactions according to individual’s written employment agreement with subsidiary individual is responsible for subsidiary’s activities in state b including executing subsidiary’s securities trades through approved broker dealers documenting subsidiary’s investment activity and coordinating with the custodian of subsidiary’s investment securities custodian individual also works in a similar capacity for numerous about other investment subsidiaries most of which are affiliated with state a banks receiving a salary from each that varies with its portfolio size in addition individual receives a salary and benefits from service provider with which subsidiary has a servicing agreement as an employee of service provider individual provides bond accounting services and general ledger services for subsidiary under the servicing agreement an affiliated_group of state a banks owns both custodian and service provider which are state b corporations bank and subsidiary also have a securities_lending agreement that allows bank to borrow securities from subsidiary to pledge in securing bank’s repurchase_agreement transactions and bank’s public deposit accounts during the taxable_year involved in this technical_advice_memorandum year bank borrowed securities from subsidiary to pledge in securing a large_deposit made by a member of bank’s board_of directors although the securities_lending agreement requires bank to pay a fee to subsidiary for borrowing its securities no fee was paid for this borrowing until bank discovered the failure during the internal_revenue_service audit several years later according to taxpayer this failure was an oversight resulting from the infrequency of bank’s borrowing from subsidiary tax-exempt_bonds qualified tax-exempt obligations under sec_265 and obligations at the end of year subsidiary’s investment portfolio consisted of state a tam-147208-03 other than tax-exempt_bonds at the same time bank held u s government obligations and no tax-exempt_bonds during year bank incurred considerable interest_expense while subsidiary incurred none for purposes of applying sec_265 and sec_291 and e b in year bank took into account the tax-exempt_bonds then held by subsidiary that bank had transferred to subsidiary but not those that subsidiary had purchased by reinvesting earnings and proceeds of assets transferred by bank bank also took into account the value of its stock in subsidiary which was nearly equal to the average adjusted bases of all of subsidiary’s assets law and analysis sec_291 reduces by percent the amount allowable as a deduction with respect to any financial_institution_preference_item pursuant to sec_291 a financial_institution_preference_item is the portion of a financial institution’s interest_expense that is allocable to tax-exempt obligations acquired after date and before date this portion is the amount that bears the same ratio to the taxpayer’s interest_expense as the taxpayer’s average adjusted bases of these tax-exempt obligations bears to the taxpayer’s average adjusted bases of all its assets sec_291 applies to any financial_institution that is a bank as defined in sec_585 sec_265 disallows entirely the portion of a financial institution’s interest_expense that is allocable to tax-exempt_interest pursuant to sec_265 this portion is the amount that bears the same ratio to the taxpayer’s interest_expense as the taxpayer’s average adjusted bases of tax-exempt obligations acquired after date bears to the taxpayer’s average adjusted bases of all its assets sec_265 defines the term financial_institution to mean any person that a accepts deposits from the public in the ordinary course of that person’s trade_or_business and is subject_to federal or state supervision as a financial_institution or b is a corporation described in sec_585 defined in sec_265 any qualified_tax-exempt_obligation that is acquired after date is treated for purposes of sec_265 and sec_291 as if it were acquired on date thus qualified tax-exempt obligations result in the disallowance of interest_expense deductions under sec_291 and e b rather than sec_265 legislative purpose of sec_291 and e b and sec_265 before the enactment of these sections a financial institution’s investment in tax-exempt obligations generally did not result in any disallowance of interest_expense deductions although sec_265 formerly sec_265 disallows deductions for interest congress enacted sec_291 and e b in and sec_265 in sec_265 provides a special rule for qualified tax-exempt obligations as to correct this problem congress first enacted sec_291 and e b which tam-147208-03 on indebtedness incurred to purchase or carry tax-exempt obligations this section requires evidence of a direct connection between the borrowing and the tax-exempt investment in effect this requirement virtually exempts financial institutions from disallowance of interest deductions under sec_265 restricts the interest_expense deductions of financial institutions without requiring evidence of connection between borrowing and tax-exempt investment unlike sec_265 sec_291 and e b applies to all of a financial institution’s otherwise deductible_interest expense and provides for a pro_rata disallowance of interest_expense deductions on the basis of the institution’s holdings in tax-exempt obligations sec_265 strengthens the disallowance rule_of sec_291 and e b by increasing from percent to percent the disallowance of interest_expense deductions allocable to tax-exempt obligations acquired after date the purpose and structure of sec_265 are essentially the same as those of sec_291 and e b and sec_265 applies to any financial_institution to which sec_291 and e b applies proposal to enact sec_265 is as follows the basic policy underlying these provisions as explained in the president’s basic measurement of income principles require that income be matched with the costs of its production in line with these principles the costs of producing tax-exempt_income including interest_expense incurred to carry tax-exempt_bonds are properly nondeductible since the income to which such costs are attributable is exempt from tax disallowance of a deduction is necessary to prevent the taxpayer from offsetting other nonexempt_income the exception from the above principles for interest_paid or incurred by commercial banks and thrifts has enabled these institutions to hold a substantial portion of their investment portfolios in tax-exempt obligations substantially reducing their federal tax_liability the full allowance of interest deductions to banks holding tax-exempt obligations contributes to the relatively low effective tax_rates of banks in addition the special nondisallowance rule for commercial banks and thrifts provides them with a competitive advantage over other financial institutions that are disallowed interest deductions for carrying tax-exempt obligations the president’s tax proposals to the congress for fairness growth and simplicity date like the administration congress was concerned about the unfairness and the revenue effects of allowing financial institutions to deduct interest_expense allocable to tam-147208-03 tax-exempt obligations the ways_and_means_committee report accompanying the enactment of sec_265 explains the change as follows the committee believes that the present law treatment of financial institutions for purposes of the interest disallowance rule should be changed for two reasons first the present law rules by allowing financial institutions to deduct interest payments regardless of tax-exempt holdings discriminate in favor of financial institutions at the expense of other taxpayers second the committee was concerned that financial institutions may drastically reduce their tax_liability as a result of the present law rules for example under present conditions a bank may totally eliminate its tax_liabilities by investing one-third or less of its assets in tax-exempt obligations to correct these problems the committee bill denies financial institutions an interest_deduction in direct proportion to their tax-exempt holdings the committee believes that this proportional disallowance rule is appropriate because of the difficulty of tracing funds within a financial_institution and the near impossibility of assessing a financial institution’s purpose in accepting particular deposits the committee believes that the proportional disallowance rule will place financial institutions on approximately an equal footing with other taxpayers in short congress enacted these provisions to prevent financial institutions from h_r rep no 99th cong 1st sess vol c b in the finance_committee expressed similar reasons for approving sec_291 and e b s rep no vol 97th cong 2d sess receiving deductions for interest_expense attributable to tax-exempt investment because of the difficulty of tracing funds within a financial_institution and the near impossibility of assessing a financial institution’s ‘purpose’ in accepting particular deposits congress found these proportional disallowance rules necessary otherwise deductions for interest_expense attributable to tax-exempt investment would continue to shelter nonexempt_income of financial institutions allowing them to substantially reduce their federal_income_tax liability and giving them an unfair advantage over other taxpayers treatment of related_taxpayers disallowance provisions these guidelines include the following statement on the treatment of related_taxpayers revrul_90_44 1990_1_cb_54 sets forth guidelines for applying the tam-147208-03 if one or more financial institutions are members of an affiliated_group_of_corporations as defined in sec_1504 of the code then even if the group files a consolidated_return each such institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group however in situations involving taxpayers which are under common_control and one or more of which is a financial_institution in order to fulfill the congressional purpose underlying sec_265 of the code the district_director may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes under revrul_90_44 the exception to the general approach applies in under the general approach the disallowance provisions apply separately to thus revrul_90_44 provides a general approach to applying the disallowance provisions to related_taxpayers and it also provides an exception each financial_institution rather than on a combined basis to an affiliated_group that is each financial_institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group this general approach reflects the references to a financial_institution in sec_265 and sec_291 similarly under sec_1_1502-11 of the consolidated_return_regulations taxable_income is first computed separately for each member_of_an_affiliated_group before determining the group’s consolidated_taxable_income situations involving taxpayers which are under common_control and one or more of which is a financial_institution in these situations more flexibility is needed in order to fulfill the congressional purpose underlying the disallowance provisions therefore the service may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes directly address their application_for purposes of sec_291 and e b as explained above however the history purpose structure operation and effects of sec_291 and e b are inextricably intertwined with those of sec_265 moreover the legislative_history of sec_265 states that the amount of interest_expense allocable to tax-exempt obligations is to be determined in the same manner for purposes of sec_265 as for purposes of sec_291 and e b h_r conf_rep no 99th cong 2d sess ii-332 to ii-333 vol c b and h_r rep no 99th cong 1st sess vol c b for these reasons the service revrul_90_44 provides its guidelines for purposes of sec_265 and does not tam-147208-03 has consistently applied the guidelines set forth in revrul_90_44 on the treatment of related_taxpayers not only for purposes of sec_265 but also for purposes sec_291 and e b ltr date involves a corporation that has numerous bank subsidiaries each of which forms a wholly-owned investment subsidiary to manage and reinvest investment_assets transferred to it by its respective bank ltr holds that the assets including tax-exempt obligations and interest_expense of each investment subsidiary will be treated as those of its respective bank for purposes of applying sec_265 and sec_291 and e b ltr date reaches the same conclusion for another affiliated_group of banks with wholly-owned investment subsidiaries neither letter_ruling provides that these sections apply differently to assets transferred by the bank than to assets purchased from earnings and proceeds of assets transferred by the bank the present case in the present case bank owns all of the stock of subsidiary and subsidiary holds services invests and reinvests securities investment_assets of bank since subsidiary’s income is not subject_to any state_income_tax subsidiary’s existence has the effect of reducing the overall state_income_tax liability of the affiliated_group according to taxpayer bank created subsidiary to improve the efficiency of managing investment_assets that bank did not expect to need for its immediate day-to-day operations the primary objectives of subsidiary’s investment policy are to meet the liquidity needs of bank and help balance the interest rate risk objectives of bank subsidiary’s board_of directors establishes subsidiary’s investment policy and oversees its investment activities and four of the five members of subsidiary’s board_of directors are officers or directors of bank subsidiary’s sole officer and employee receives a nominal annual salary from subsidiary and performs similar investment activities for numerous other investment subsidiaries of banks subsidiary’s assets and liabilities are consolidated with those of bank for financial_accounting purposes and also for bank regulatory purposes bank may use subsidiary’s assets by receiving dividends from subsidiary and also by borrowing securities from subsidiary under their securities_lending agreement in short the assets of subsidiary are controlled by bank and held for the benefit of bank this is true for both assets that subsidiary received from bank and assets that subsidiary purchased from earnings and proceeds of assets it received from bank portion of a financial institution’s interest_expense that is allocable to tax-exempt_interest is determined by reference to the ratio that the taxpayer’s average adjusted bases of tax-exempt obligations bears to the taxpayer’s average adjusted bases of all its assets in determining the average adjusted bases of all its assets in year bank as explained above under both sec_265 and sec_291 and e b the tam-147208-03 properly took into account the value of its stock in subsidiary which was nearly equal to the average adjusted bases of all of subsidiary’s assets in determining the average adjusted bases of its tax-exempt obligations bank took into account the tax-exempt obligations then held by subsidiary that bank had transferred to subsidiary but not those that subsidiary had purchased by reinvesting earnings and proceeds of assets transferred by bank thus bank received the benefit of including virtually all of subsidiary’s assets in the denominator of the ratio but not the detriment of including all of subsidiary’s tax-exempt obligations in the numerator approving this approach to applying sec_265 and sec_291 and e b could eventually have the effect of nullifying those provisions for bank congress enacted sec_265 and sec_291 and e b to prevent financial institutions from receiving deductions for interest_expense attributable to tax-exempt investment without these proportional disallowance rules deductions for interest_expense attributable to tax-exempt investment would shelter nonexempt_income of financial institutions allowing them to substantially reduce their federal_income_tax liability and giving them an unfair advantage over other taxpayers generally sec_265 and sec_291 and e b apply separately to each financial_institution rather than on a combined basis to an affiliated_group that is each financial_institution must make a separate determination of interest_expense allocable to tax-exempt_interest rather than a combined determination with the other members of the group however in situations involving taxpayers that are under common_control and one or more of which is a financial_institution more flexibility is needed in order to fulfill the congressional purpose underlying the disallowance provisions therefore the service may require another determination of interest_expense allocable to tax-exempt_interest to clearly reflect the income of the financial_institution or to prevent the evasion or avoidance of taxes including all of subsidiary’s tax-exempt obligations and all of subsidiary’s interest_expense as those of bank for purposes of applying sec_265 and sec_291 and e b accordingly we conclude that bank must treat all of subsidiary’s assets
